Citation Nr: 1009099	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  09-27 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to 
December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Historically, the Veteran was granted service connection for 
generalized anxiety disorder in June 2005 and assigned a 10 
percent disability rating, effective December 20, 2004.  The 
Veteran was granted an increase to 30 percent, effective 
September 30, 2008, by way of the January 2009 rating 
decision on appeal.  As this increased rating does not 
constitute a full grant of all benefits possible, and as the 
Veteran has not withdrawn his claim, the issue concerning 
entitlement to an increased rating is still pending.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned via a 
videoconference hearing in November 2009.  A copy of the 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's most recent VA examination occurred in November 
2008.  During his November 2009 videoconference hearing, the 
Veteran testified that his generalized anxiety disorder had 
worsened since that time.  As the Veteran has asserted that 
his service-connected disability has worsened since his last 
examination, he should be afforded a new examination in 
compliance with VA's duty to assist.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA 
and non-VA health care providers who have 
treated him for his generalized anxiety 
disorder.  

2.  Ensure that all identified VA and 
non-VA health care treatment records are 
obtained.  In particular, ensure that all 
treatment records from the VA Medical 
Center (VAMC) in Cleveland, Ohio, from 
June 2009 to the present are obtained.  

3.  For #2, conduct all follow up 
indicated and document negative 
responses.  If, after making reasonable 
efforts, the records cannot be obtained, 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the 
claim; and (d) notify the Veteran that 
that he is ultimately responsible for 
providing the evidence.  Provide the 
Veteran and his representative an 
opportunity to respond.

4.  Schedule the Veteran for a 
psychiatric examination to ascertain the 
current level of severity of his service-
connected generalized anxiety disorder.  
The claims file, to include the 
transcript of the November 2009 hearing 
and any and all newly received evidence 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated tests and studies must be 
performed.  All pertinent symptomatology 
and findings should be reported in 
detail.

The examiner must state in the 
examination report that the claims file 
has been reviewed in conjunction with the 
examination.  The examiner should 
specifically review and comment on the 
content of the Veteran's November 2009 
hearing testimony, as well as the lay 
statements by the Veteran's witnesses 
submitted by the Veteran in support of 
his claim, in assessing the current level 
of severity of the Veteran's disability.

5.  The examination must be reviewed to 
ensure that it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, 
the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

6.  Notify the Veteran that it is his 
responsibility to report for the 
scheduled examinations and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§ 3.158, 3.655.  In the event that the 
Veteran does not report for the scheduled 
examinations, obtain documentation which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  Indicate whether any notice 
that was sent was returned as 
undeliverable.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claim a higher 
evaluation for the service-connected 
generalized anxiety disorder.  If the 
issue on appeal remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative, and they must be provided 
an opportunity to respond.  Thereafter, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


